Citation Nr: 0434194	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right ankle injury.  

2.  Entitlement to service connection for residuals of 
frostbite to hands, to include paronychia to the fingernails.

3.  Entitlement to service connection for residuals of 
frostbite of the feet. 

4.  Entitlement to a higher initial evaluation for service-
connected post-traumatic stress disorder (PTSD).  

5.  Entitlement to a compensable rating for service-connected 
shell fragment wound multiple, superficial.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran served on active duty from May 1951 to March 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2002, the RO determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a right ankle injury, 
granted service connection for post-traumatic stress disorder 
(PTSD), and assigned a 30 percent rating, and denied a claim 
of entitlement to a compensable rating for service-connected 
shell fragment wound multiple, superficial.  The veteran 
appealed the issue of entitlement to a higher initial 
evaluation of his PTSD, as well as the denial of his claims 
for service connection for a right ankle injury and for a 
compensable rating for his shell fragment wounds.  In March 
2003, the RO denied the veteran's claims of entitlement to 
service connection for residuals of frostbite to hands, to 
include paronychia to the fingernails, and entitlement to 
service connection for residuals of frostbite of the feet.  
The veteran appealed both denials.  

At his hearing, held in January 2003, the veteran raised the 
issue of entitlement to service connection for a colon 
injury.  This claim has not been adjudicated by the agency of 
original jurisdiction, and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1992, the RO 
denied a claim of entitlement to service connection for a 
right ankle condition.

2.  The evidence received since the RO's August 1992 decision 
which denied service connection for a right ankle condition, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran has residuals of a right ankle injury that 
are related to his service.

4.  The veteran does not have frostbite of the hands, to 
include paronychia to the fingernails, that is related to his 
service.

5.  The veteran does not have frostbite of the feet that is 
related to his service.

6.  The veteran's PTSD is manifested by symptoms that include 
nightmares and sleep disturbance, but not such symptoms as 
flattened affect; irregular speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory or impaired abstract thinking; his PTSD is 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

7.  The veteran's shell fragment wounds, multiple, 
superficial, are not shown to be productive of a limitation 
of motion; his scars are not shown to be poorly nourished 
with repeated ulceration, tender and painful on objective 
demonstration; he is not shown to have scars of the head, 
face or neck that are moderately disfiguring or productive of 
one characteristic of disfigurement, or to have scars with an 
area of greater than 6 square inches.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's August 1992 decision which denied a claim of entitlement 
to service connection for a right ankle condition; the claim 
for service connection for a right ankle injury is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  The veteran has residuals of a right ankle injury that 
are the result of disease or injury that was aggravated 
during his active military service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  

3.  Residuals of frostbite of the hands, to include 
paronychia to the fingernails, were not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

4.  Residuals of frostbite to the feet were not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

5.  The schedular criteria for the assignment of a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.130, Diagnostic Code 9411 (2004).  

6.  The criteria for a compensable rating each for shell 
fragment wounds, multiple, superficial, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.118, Diagnostic Code 
7804 (as in effect prior to August 30, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (as in effect August 30, 2002, 
and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's March 2002 and April 2003 rating 
decisions that the evidence did not show that the criteria 
for reopening the claim for service connection for a right 
ankle injury, for service connection for residuals of 
frostbite to the hands and feet, and/or for a higher 
evaluation/rating for his PTSD and shell fragment wound 
scars, had been met.  Those are the key issues in this case, 
and the rating decisions, as well as the statements of the 
case (SOCs) informed the appellant of the relevant criteria.  
In addition, in January 2002 and February 2003, the RO sent 
the veteran "VCAA notification letters."  These letters 
identified the information and evidence the RO would obtain 
and the information and evidence the veteran was responsible 
to provide.  The Board concludes that the discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the content of the January 2002 and February 
2003 VCAA notification letters, the Board notes that in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant 
's possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the VCAA notification letters to the veteran 
from the RO, the appellant was requested to identify all 
relevant evidence that he desired VA to attempt to obtain.  
The veteran was informed that, provided certain criteria were 
met, VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies.  He was notified that it 
was still his responsibility to make sure that these records 
were received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Additional evidence was 
subsequently associated with the claims file.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  The Board further 
notes that the VCAA notification letter dated in January 2002 
(covering the claims for service connection for residuals of 
a right ankle injury, a higher evaluation for PTSD, and an 
increased rating for multiple shell fragment wounds) and in 
February 2003 (covering the claims for service connection for 
frostbite of the feet and hands) were sent to the veteran 
prior to the RO's March 2002 and April 2003 decisions that 
are the basis for this appeal.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the appellant by obtaining the 
veteran's available service medical, VA and non-VA medical 
records.  He has been afforded VA examinations, and a hearing 
at the RO in January 2003.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  New and Material Evidence

A review of the claims file shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for a shell fragment wound (SFW) of the right 
ankle in July 1955.  There was no appeal, and the RO's 
decision became final.   See 38 U.S.C.A. § 7105(c).  Although 
the issue was not framed to specifically mention the right 
ankle, it appears that the RO's decision included 
consideration of evidence of a right ankle injury.  However, 
and in any event, in August 1992, after additional evidence 
was received, the RO specifically denied a claim of 
entitlement to service connection for a right ankle 
condition.  There was no appeal, and the RO's decision became 
final.   Id.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In November 2001, the veteran filed to reopen his claim, and 
in March 2002 the RO denied the claim.  The veteran has 
appealed.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The most recent and final denial of this claim was the RO's 
decision dated in August 1992.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's August 1992 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is  new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by  service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the RO's August 1992 
decision included the veteran's service medical records, 
which showed that on December 22, 1951, he received treatment 
for a sprained ankle and knee incurred when ankle was grazed 
by shrapnel.  He was treated with a dressing and an Ace 
bandage, and released to duty immediately.  He appears to 
have received follow-up treatment on two occasions within the 
next three days, with a notation that he was performing 
general service.  The veteran's separation examination 
report, dated in March 1953, shows that his feet and lower 
extremities were clinically evaluated as normal.  

As for the post-service evidence, it included VA and non-VA 
treatment reports, dated between 1955 and 1981.  

At the time of the RO's August 1992 denial of the claim, 
there was no competent evidence showing that the veteran 
currently had a right ankle disorder, or that a right ankle 
disorder was related to his service.  

Evidence received since the RO's August 1992 decision 
consists VA and non-VA medical treatment reports, dated 
between 1995 and 2003.  This evidence includes a January 2002 
VA examination report that contains an impression noting, 
"He has residuals of shrapnel wound to the right foot instep 
area."  VA outpatient treatment reports, dated in 2002, show 
a number of treatments for right ankle pain, with assessments 
that included right ankle degenerative joint disease (DJD) 
and right ankle arthritis.  A May 2002 report contains an 
impression noting "ankle swelling secondary to old injury."  
In February 2003, the RO requested an etiological opinion 
regarding the veteran's right ankle arthritis.  A March 2003 
VA joints examination report shows that on examination, the 
veteran had a gross deformity over the lateral malleolus, and 
a small scar over the inferior aspect of the lateral 
malleolus.  There were also three surgical scars on the 
medial aspect of the foot in the instep area.  The report 
shows that the veteran stated that he had received a shrapnel 
wound at the lateral aspect of the right ankle that had been 
surgically explored over the medial aspect of the foot.  The 
examiner noted that the veteran's service medical records did 
not identify this shrapnel wound, but that as the shrapnel 
would have entered in the area of the lateral scar, this 
would have been within the joint space of the right ankle, 
over the lateral malleolus.  

This evidence that was not of record at the time of the RO's 
August 1992 decision is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that this evidence is material.  In particular, the new 
medical evidence includes competent evidence of a diagnosis 
of a right ankle disorder, and of a nexus to service.  The 
Board therefore finds that the submitted evidence bears 
directly and substantially upon the issue at hand, that this 
evidence is probative of the issue at hand, and is material.  
See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The claim is therefore reopened.  

III.  Service Connection

The veteran asserts that he has a right ankle injury, and 
frostbite of his feet and hands, due to participation in 
combat during his service in Korea during the Korean War.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2004).

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The veteran's service records include his discharge report, 
which shows that his awards included the Combat Infantryman 
Badge.  Other service records show that he received the 
Purple Heart.  Based on the foregoing, the Board finds that 
the veteran participated in combat.  The veteran is therefore 
eligible for the special considerations afforded to combat 
veterans.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  His 
statements and testimony must therefore be accepted to the 
extent that they are consistent with the circumstances, 
conditions, and hardships of his service.  See 38 U.S.C.A. § 
1154(b).  However, the Board notes that the Court has held 
that 38 U.S.C.A. § 1154 does not alter the fundamental 
requirement of a medical nexus to service.  Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).).  

A.  Right Ankle

The veteran has stated that he received a shrapnel wound at 
the lateral aspect of the right ankle that had been 
surgically explored over the medial aspect of the foot.  His 
statements are credible and must be accepted.  See 38 
U.S.C.A. § 1154(b).  

The veteran's service medical records show that on December 
22, 1951, he received treatment for a sprained ankle and knee 
incurred when his ankle was grazed by shrapnel.  His 
separation examination report, dated in March 1953, shows 
that his feet and lower extremities were clinically evaluated 
as normal.  

The post-service evidence includes the following: an April 
1955 VA examination report shows that the veteran reported 
that he had received shell fragment wounds to his right leg 
in December 1951, and that there were a number of (otherwise 
unspecified) scars noted on the right leg; a January 2002 VA 
examination report contains an impression noting, "He has 
residuals of shrapnel wound to the right foot instep area."  
VA outpatient treatment reports, dated in 2002, show a number 
of treatments for right ankle pain, with assessments that 
included right ankle degenerative joint disease (DJD) and 
right ankle arthritis.  A May 2002 report contains an 
impression noting "ankle swelling secondary to old injury."  
A March 2002 report from a private physician, Dr. Ward, notes 
treatment for right ankle pain and that the veteran reported 
that he had been shot in the foot in the Korean War.  Dr. 
Ward stated, "There is no evidence that the shrapnel had 
anything to do with his degenerative arthritis."  In 
February 2003, the RO requested an etiological opinion 
regarding the veteran's right ankle arthritis.  A March 2003 
VA joints examination report shows that on examination, the 
veteran had a gross deformity over the lateral malleolus, and 
a small scar over the inferior aspect of the lateral 
malleolus.  There were also three surgical scars on the 
medial aspect of the foot in the instep area.  The examiner 
stated that as the shrapnel would have entered in the area of 
the lateral scar, this would have been within the joint space 
of the right ankle, over the lateral malleolus.  

In summary, the veteran has stated that he received a 
shrapnel wound at the lateral aspect of the right ankle that 
had been surgically explored over the medial aspect of the 
foot.  He is shown to have surgical and other scarring on his 
right foot, as well as a gross deformity over the lateral 
malleolus, and DJD at the right ankle.  The January 2002 VA 
examiner determined that he has residuals of shrapnel wound 
to the right foot instep area.  In response to the RO's 
request for an etiological opinion, the veteran was afforded 
a VA examination in March 2003.  Although the VA examiner did 
not explicitly link the veteran's right ankle pathology to 
his service, he stated that the shrapnel would have entered 
in the area of the lateral scar, and that this would have 
been within the joint space of the right ankle, over the 
lateral malleolus.  This is the area in which he noted that 
the veteran had a gross deformity.  When read in context, the 
Board is satisfied that the findings show that the veteran's 
right ankle pathology is consistent with his claimed shrapnel 
wound.  Finally, although Dr. Ward indicated that there was 
no a relationship between the veteran's shrapnel wound and 
his DJD, this opinion is not shown to have been based on a 
review of the claims file, or any other detailed and reliable 
history.  Based on the foregoing, and affording the veteran 
the benefit of all doubt, the Board finds that the evidence 
is in equipoise, and that service connection for a right 
ankle injury is warranted.  Accordingly, the claim is 
granted.  

B.  Frostbite - Feet and Hands

The veteran argues that he has residuals of frostbite to 
hands, to include paronychia to the fingernails, and 
frostbite of the feet, as a result of his service in Korea 
during the Korean War.  His statements as to having frostbite 
during service are credible and must be accepted.  See 38 
U.S.C.A. § 1154(b).  

The veteran's service medical records do not show treatment 
for, or a diagnosis of, frostbite.  The veteran's separation 
examination report, dated in March 1953, shows that his upper 
and lower extremities, and his feet, were all clinically 
evaluated as normal.  

The claims file includes two reports from a private 
physician, Gil Micheletti, M.D.  A report, dated in February 
1981, notes that the veteran had been treated on five 
occasions between March 1980 and February 1981.  The nature 
of the illness is listed as "chronic paronychia, secondary 
to occupation (Right 2nd and 3rd fingernails, Left 4th nail - 
all above show marked nail dystrophy, with wavy deformities, 
a marked degree of thinning, total loss of cuticles)."  The 
reports indicate that the veteran was disabled from work from 
March 1980 to April 1981.  A report, dated in November 1981, 
notes that the veteran received a number of treatments 
between 1980 and 1981.  The nature of the illness is 
described as "chronic paronychia, secondary to occupation."  
The report indicates that the veteran was disabled from work 
from March 1980 to December 1981.  

A report from Dr. Ward, dated in March 2002, shows treatment 
for right ankle pain, and notes that the skin was intact with 
no sign of infection.  

VA outpatient treatment reports, dated between 2002 and 2003, 
show that the veteran reported having "occasional foot 
pain."  An April 2003 cardiology consultation report include 
neurological test results which do not contain any relevant 
findings.  Two VA joints examination reports, dated in 
January 2002 and March 2003, do not contain any relevant 
findings or diagnoses.  

The Board finds that the claims for residuals of frostbite to 
the hands and feet must be denied.  Under 38 U.S.C.A. §§ 
1110, an appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  In this case, there is no competent evidence to show 
that he  has the claimed conditions, or that the claimed 
conditions are related to the veteran's service.  In this 
regard, Dr. Ward's reports show that the veteran was treated 
for chronic paronychia of several of his fingernails over 20 
years ago, between 1980 and 1981.  Dr. Ward indicated that 
this condition was secondary to the veteran's occupation.  
The Board therefore finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.

The Board has considered the appellant's written testimony 
submitted in support of his claims.  His statements are not 
competent evidence of a diagnosis, or a nexus between the 
claimed conditions and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Evaluation - PTSD

The veteran argues that a higher evaluation is warranted for 
his PTSD.  A review of the transcript of a hearing, held in 
January 2003, shows that he stated that he has nightmares and 
hallucinations.  The veteran's wife testified that he has 
sleep disturbances in which he fights, and that he has 
nightmares every night, to include screaming.  She stated 
that they constantly went out to various events, as this 
keeps the veteran busy and helps to control his symptoms.  

In March 2002, the RO granted service-connection for PTSD, 
and assigned a 30 percent evaluation, with an effective date 
of November 16, 2001.  The veteran has appealed the issue of 
entitlement to a higher evaluation for his PTSD.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Accordingly, the issue is whether a rating in excess of 30 
percent for the veteran's PTSD is warranted for any period 
from November 16, 2001 to the present.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

Under DC 9411, a 30 percent evaluation is in order where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV]. 

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.132 
are not intended to be an exclusive or exhaustive list of 
symptomatology that may be considered for a higher rating 
claim.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the veteran's PTSD.  The evidence includes VA outpatient 
treatment and examination reports, dated between 2002 and 
2003.  The outpatient treatment reports show that the veteran 
received a few psychiatric treatments for PTSD symptoms.  A 
May 2002 report notes the following: the veteran was alert 
and oriented "x 4" (i.e., to time, place, person and 
situation), mood was stable, affect was appropriate, there 
was no FOI (flight of ideas) or LOA (looseness of 
associations), he was not on psychiatric medications, he 
denied suicidal and homicidal ideation, the veteran 
complained of nightmares during which he often woke up 
thrashing.  Reports dated in October 2002 show a complaint of 
three syncopal episodes.  The veteran stated that he and his 
wife often go on long car trips, and that "he often drives 
4-5 hours at a time."  The diagnosis was syncope.  An April 
2003 cardiology consultation report include neurological test 
results which show that he was alert and oriented times four 
with normal speech and language, including repetition, 
naming, fluency and comprehension.  

A VA PTSD examination report, dated in January 2002, shows 
that the veteran stated that he had retired in 1980, and that 
he had nightmares, sleep disturbances, flashbacks, and 
increased startle response.  He reported that he was not 
taking any medication for control of his symptoms.  On 
examination, the veteran was neatly dressed and well groomed.  
There was no unusual behavior or psychomotor activity.  
Speech was normal in rate and volume. Mood was described as a 
mixture of depression, despair and anxiety.  Affect was 
consistent with mood.  There was no evidence of 
hallucinations or delusions.  Responses were goal-directed 
and relevant.  Memory was intact.  Orientation to person, 
place and time was within normal limits.  Insight was 
"developed," and judgment was "sound."  The Axis I 
diagnosis was PTSD, chronic.  The Axis V diagnosis was a 
current GAF score of 50.

A VA PTSD examination report, dated in March 2003, shows that 
the veteran stated that his nightmares had worsened since his 
last VA examination.  He stated that he was taking sleeping 
pills, and "some other kind of pill to settle my nerves."  
He also reported taking "Quetiapine, 50 mg (milligrams), 
hs."  He denied ever being hospitalized for psychiatric 
symptoms, but stated that he was receiving group therapy once 
a month.  On examination, the veteran was neatly dressed and 
well groomed.  There was no evasiveness or guarding.  There 
was no unusual behavior or psychomotor activity.  Speech was 
normal in rate and volume. Asked to describe his mood, he 
said, "I'm pretty well a happy guy.  I'm not depressed about 
anything."  Affect was euthymic.  There was no evidence of a 
thought disorder.  Orientation to person, place and time was 
within normal limits.  Memory was intact, with no significant 
memory defect noted despite complaints of memory 
difficulties. Insight was "fair," and judgment "to avoid 
the common dangers was preserved."  The Axis I diagnosis was 
PTSD, chronic.  The Axis V diagnosis was a current GAF score 
of 40.

The disability must be viewed in relation to its history.  38 
C.F.R. § 4.1 (2004).  In this case, the claims file contains 
nothing in the way of evidence of psychiatric symptoms prior 
to the January 2002 VA PTSD examination, which contains the 
earliest diagnosis of PTSD.  

After reviewing the totality of the evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
PTSD.  The veteran's symptoms are not sufficiently severe to 
have resulted in occupational and social impairment with 
reduced reliability and productivity, and the Board has 
determined that the preponderance of the evidence shows that 
the veteran's PTSD more closely resembles the criteria for 
not more than a 30 percent rating.  In this regard, there is 
insufficient evidence of such symptoms as flattened affect; 
irregular speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; and 
impaired abstract thinking, nor are the other PTSD symptoms 
shown to have resulted in such impairment.  The medical 
evidence shows that veteran has consistently been found to be 
oriented, with normal speech and intact memory.  There was no 
evidence of such symptoms as hallucinations or delusions, or 
suicidal or homicidal ideation.  The evidence shows that he 
is retired and that he regularly leaves his home to attend 
various events, and at his most recent examination, the 
veteran stated, "I'm pretty well a happy guy.  I'm not 
depressed about anything."  Although the Board has 
considered the GAF scores of 40 and 50 in the PTSD 
examination reports, these scores are simply not in line with 
the findings in those reports, or with the findings in the 
outpatient treatment reports, and the Board finds that these 
scores are outweighed by the other evidence of record.  
Examples include, but are not limited to, the fact that the 
medical evidence shows that the veteran's orientation, 
speech, and memory consistently been found to be 
unremarkable, that there is no evidence of a thought 
disorder, and that the veteran has reported that he often 
leaves his home and goes to events with his wife, to include 
driving for four to five hours at a time.  The Board 
therefore finds that the evidence does not show that the 
veteran's symptoms, which include nightmares and sleep 
disturbances, are of such severity to approximate, or more 
nearly approximate, the criteria for an evaluation in excess 
of the currently assigned 30 percent under DC 9411.  See 
38 C.F.R. § 4.7. 

V.  Increased Rating - Shell Fragment Wounds

The veteran argues that a compensable rating is warranted for 
his service-connected connected shell fragment wound 
multiple, superficial.  

A VA examination report, dated in April 1955, shows that the 
diagnoses included "healed scars, SFW, face, right thigh, 
both legs, left elbow."  

In July 1955, the RO granted service connection for "SFW 
(shell fragment wounds) superficial, healed," and assigned a 
0 percent (noncompensable) evaluation.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board initially notes that the regulations for evaluation 
of skin disabilities were revised, effective on August 30, 
2002.  67 Fed. Reg. 49590 (July 31, 2002).  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (The Court of Appeals for Veterans 
Claims held that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary).  In 
VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  

Under 38 C.F.R. § 4.118, DC 7805 (as in effect prior to 
August 30, 2002), other scars will be rated on limitation of 
function of the part affected.  Under Diagnostic Code 7805 
(as in effect August 30, 2002 and thereafter), scars, other, 
will be rated based on limitation of function of affected 
part.  

In this case, as cited above, Diagnostic Code 7805 was 
unchanged by the August 2002 amendments, and the Board finds 
that the preponderance of the evidence is against the claim 
for an increased rating under either the new or the old 
regulation.  There is no medical evidence to show that any 
joint had a limitation of motion secondary to the veteran's 
scars.  Accordingly, the claim must be denied.  

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Under 38 C.F.R. § 4.118, DC's 7803 and 7804 (as in effect 
prior to August 30, 2002), a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars which are shown to painful and 
tender on objective demonstration.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2004).  

In this case, there is no evidence of the following: service-
connected scars of the head, face or neck that are moderately 
disfiguring, scars that are poorly nourished with repeated 
ulceration, scars that are tender and painful on objective 
demonstration, scars that are productive of one 
characteristic of disfigurement of the head, face or neck, or 
that the scars have an area of greater than 6 square inches.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (as in 
effect prior to August 30, 2002); Diagnostic Codes 7800-7804 
(effective August 30, 2002 and thereafter).  As such, a 
compensable disability rating is not warranted for the 
veteran's shell fragment wounds, multiple, superficial.  The 
Board notes that, to the extent that the veteran may have 
scarring associated with his right ankle injury, the Board 
has granted service connection for residuals of a right ankle 
injury in Part III.A. of this decision.  Any scarring 
associated with this disability will be evaluated by the RO.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a compensable rating for shell fragment 
wounds, multiple, superficial, and that the claim must be 
denied.




ORDER

Service connection for residuals of a right ankle injury is 
granted.

Service connection for residuals of frostbite to hands, to 
include paronychia to the fingernails, is denied.

Service connection for frostbite of the feet is denied.  

A rating in excess of 30 percent for PTSD is denied.

A compensable rating for shell fragment wounds, multiple, 
superficial, is denied..


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



